Citation Nr: 0513147	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.	


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in May 2003, which denied the claim.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  Tinnitus was not shown in service or for many years 
thereafter. 


CONCLUSION OF LAW

Service connection is not warranted for tinnitus. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in March 2003.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the December 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and records of treatment with the 
VA.  However, for the reasons stated below, the Board finds 
that the preponderance of the evidence is against the claim, 
and, as such, no VA examination is necessary.  In his VA Form 
9, the veteran waived his right to a hearing before the 
Board.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

In his application for compensation, he states that 
explosions and simulators in an infiltration course were "so 
close and so loud that they caused ringing in my ears for 
several days after."  He then described the explosions as 
being of such magnitude that they would "raise us up off the 
ground."  In his December 2003 VA Form 9, he reported that 
he went to the dispensary at Fort Jackson in 1968, and told 
the medic that he had ringing in his ears because of the 
explosions heard during the infiltration course.

A review of the veteran's service medical records reveals a 
normal entrance examination.  During service, the veteran was 
seen in May and October 1968 for unrelated conditions.  No 
complaints of ear problems, to include tinnitus, are noted in 
the service medical records.  Upon discharge, the veteran's 
records indicated that he was in "good health."  The report 
of medical examination from November 1970 indicates the 
veterans ears were normal.  He was discharged the following 
January.

Private treatment records dating from February 1972 to May 
1977 reveal treatment for multiple conditions.  In November 
1972 these records indicate the veteran had a left earache of 
several days' duration and a swollen gland under the left 
ear.  The veteran had scaling and wax build up in his ear, as 
well as swelling of the ear canal.  His right ear was normal.  
The physician instructed the veteran to keep his ear clean 
and rinse it with warm shower water.  There was no mention of 
ringing in the veteran's ears.

A physical examination from January 1975 noted that the 
veteran had normal hearing in both ears, with no disease or 
injury.  In June 1975, the veteran was hospitalized for 
treatment of epigastric discomfort.  A record of the care he 
received did not indicate any hearing abnormalities.  
Treatment records from April 1976 note that the veteran 
"seems to have impaired hearing and ringing in ear" at 
times.

A VA treatment record from January 1978 noted the veteran was 
seen with complaints of sinus congestion and pain.  The 
report also noted that the veteran had chronic ear 
infections.  Left eardrum was inflamed.  Diagnoses were 
sinusitis and otitis media.  

Private treatment records from February 1989 reveal the 
veteran complaining of feeling poorly for two days, with head 
and chest congestion, and left ear pain.  Diagnosis was flu.  

Private treatment records from June 1987 through January 2002 
show treatment for multiple conditions.  In pertinent part, 
the veteran received treatment in June 1987 for symptoms 
relating to right otitis media.  In January 2002 he 
complained of ear ringing which he indicated had been present 
since the military.  

In a private post-service medical screening in 2002, the 
veteran indicated on his questionnaire that he had problems 
with ringing in his ears.  He stated that he first had 
hearing trouble in 1996, and that it has gradually gotten 
worse, particularly affecting his right ear.  He also stated 
that he runs a fan at night to drown out the ringing in both 
of his ears.  He further stated that he often has other 
people speak up and report for him.  Lastly, he reported that 
he participates in cutting wood with a chainsaw, operating 
home power tools and operating motorboats.  Following the 
screening, the veteran was advised that his examination 
showed possible work-related hearing loss.

Private treatment records dating from March 1989 to September 
2002 note treatment in May 1999 for left ear otitis which was 
treated with antibiotics.  

In VA medical records from September 2002, the veteran 
reported ringing in his ears for the past 34 years, "since 
he was 17 and on active duty."  His ear canals were examined 
and appeared to be well.  In January 2003, the veteran again 
underwent an outpatient examination at a VA medical center.  
Records from that visit indicate chronic otitis externa, of 
probable allergic etiology.  

In April 2003, the veteran submitted letters from other 
soldiers.  A letter from CDH indicates that in late 1969, 
when visiting, he and the veteran discussed basic training.  
At that time the veteran reported that he still had ringing 
in his ears from being close to one of the simulator bunkers 
when it exploded.  CDH then states he ran into the veteran 
later on and the veteran still complained of ringing in his 
ears.  Then again, in 2001, the veteran complained to CDH of 
ringing in his ears while they worked together on a 
construction site.  

Another letter, from JEB, states that he traveled from New 
Jersey to Germany with the veteran, and that the veteran 
reported ringing in his ears at that time.  JEB stated that 
the veteran attributed this to training in South Carolina. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for tinnitus.

The veteran's service medical records fail to reveal any 
complaints or diagnoses of ringing in his ears or tinnitus 
while in service.  Specifically, there is no evidence of 
record memorializing his claimed 1968 visit to a dispensary 
where he reported ear ringing, although visits in 1968 for 
other conditions are noted.  Moreover, although the veteran 
was seen less than two years after his discharge, in November 
1972, specifically for a complaint of an earache, he made no 
mention of any ringing in his ear.  

The Board finds it unlikely that the veteran, who contends he 
has been experiencing ringing in his ear since basic training 
in 1968, would fail to mention chronic ringing in his ears 
during service, or less than two years after service during 
an examination specific to his ears.  

The first mention of ringing in the ear after service 
occurred in April 1976, five years after his military service 
concluded, at which time it was noted that the veteran 
"seemed to have" impaired hearing and ringing in his ear.  
However, prior to this time, despite receiving treatment for 
other conditions from 1972 to 1975, there were no complaints 
or findings of impaired hearing or tinnitus.  Moreover, no 
complaints or findings of hearing problems or tinnitus are 
shown by the records subsequent to 1975 until 2002.  During 
this time frame, the veteran was seen numerous times for ear 
infections, but no complaints of tinnitus were noted until 
2002, when the veteran first mentioned to physicians that he 
had been experiencing tinnitus since military service.  

This lack of treatment or complaints casts doubt on the 
likelihood that the veteran's current condition originated 
during service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).

While several "buddy letters" were submitted to support the 
contention that the veteran complained of tinnitus since 
basic training, the Board finds these assertions are 
inconsistent with the contemporaneous medical evidence, which 
shows no complaints by the veteran of tinnitus in service or 
shortly after service.  In fact, the only complaint of 
tinnitus, despite multiple medical visits for ear complaints, 
during the period from 1968 to 2002 occurred in April 1976, 
five years after his discharge from service.  No mention of 
the veteran's military service was made at that time as being 
the cause of the ringing.  Thereafter, it was not until 2002 
that the veteran began reporting to his physicians that he 
had tinnitus since basic training.  Thus, the Board finds the 
lay statements to be of little probative value.

Moreover, the Board notes that the veteran filed claims for 
VA compensation in 1978 and 1991 for other disabilities, but 
made no claim for tinnitus.  While a veteran is certainly not 
required to file a claim for any particular condition, it is 
curious why a veteran purportedly experiencing tinnitus since 
basic training, would not include such a chronic condition 
when filing a claim for other conditions.  

In summary, although the veteran and two friends report the 
veteran complaining of tinnitus since basic training, the 
preponderance of the evidence fails to support such 
contentions.  The service medical records note no complaints 
for tinnitus, and post-service treatment records note only 
one instance where the veteran complained of ear ringing 
during the period from 1972 to 2002.  The single episode 
occurred in 1975, and there was no mention of a service-
related etiology at that time.  Significantly, the veteran 
was seen on numerous occasions from 1972 to 2002 for 
earaches, and other than the 1975 report, no mention of 
tinnitus was made.  In 2002, the veteran began reporting to 
his physician's a history of tinnitus since basic training in 
1968.  Thus, the Board finds the contemporaneous medical 
evidence to be entitled to greater weight than the 
recollections of the veteran and his friends 30 years after 
his discharge from service.

In his accounts to these medical professionals, the veteran 
attributed the onset of this condition to incidents which 
occurred while he was in service.  Despite the veteran's 
contentions, the issue of causation of a disease is 
quintessentially one involving medical expertise.  Although 
the veteran so maintains the connection between his tinnitus 
and his military service exists, his theory regarding this 
linkage is not competent evidence.  It is well-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  See 
Cromley, supra; Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

When recording the veteran's patient history during 
treatment, VA and private physicians wrote of the veteran's 
account of the cause of his tinnitus.  The fact that the 
veteran's statements concerning the etiology of his tinnitus 
were transcribed by health care providers does not turn such 
statements into competent medical evidence.  As the court has 
noted, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'..."  Leshore v. Brown, 8 Vet. App. 406, 410 
(1995).

Accordingly, the weight of the evidence is against the 
veteran's claim for service connection for tinnitus.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).



ORDER

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


